GOODSILL ANDERSON QUINN & STIFEL
A LIMITED LIABILITY LAW PARTNERSHIP LLP

STACY Y. MA                          10537-0
    sma@goodsill.com
THOMAS J. HUGHES                     11059-0
    thughes@goodsill.com
First Hawaiian Center, Suite 1600
999 Bishop Street
Honolulu, Hawaii 96813
Telephone: (808) 547-5600
Facsimile: (808) 547-5880

Attorneys for Defendant
WALDORF=ASTORIA MANAGEMENT LLC


                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII


MARCELLA CHRISTOFF,                            CV

                     Plaintiff,                DEFENDANT WALDORF=ASTORIA
                                               MANAGEMENT LLC’S NOTICE OF
            vs.                                REMOVAL; EXHIBIT “A”;
                                               CERTIFICATE OF SERVICE
WALDORF=ASTORIA MANAGEMENT
LLC; JOHN DOES 1-10; JANE DOES 1-10;
DOE CORPORATIONS 1-10; DOE
PARTNERSHIPS 1-10; DOE NON-PROFIT
ENTITIES 1-10; and DOE
GOVERNMENTAL ENTITIES 1-10,

                     Defendants.




7966621.1
               DEFENDANT WALDORF=ASTORIA MANAGEMENT LLC’S
                           NOTICE OF REMOVAL

TO:            THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF HAWAII

               Defendant WALDORF=ASTORIA MANAGEMENT LLC (“Waldorf=Astoria”)

hereby submits this Notice of Removal (“Notice”) petitioning the United States District Court for

the District of Hawaii for removal of the above-captioned action, Civil No. 2CCV-XX-XXXXXXX,

from the Circuit Court of the Second Circuit, State of Hawaii, pursuant to 28 U.S.C. §§ 1332

(diversity of citizenship), 1441, and 1446, and submits a short and plain statement of the grounds

for removal, as follows:

A.     Introduction

               1.      On November 19, 2019, Plaintiff Marcella Christoff (“Plaintiff”) filed a

Complaint in the Circuit Court of the Second Circuit, State of Hawaii, Civil No. 2CCV-19-

0001041, against Defendants BRE Iconic Owner LLC, dba Grand Wailea Resort Hotel & Spa,

Waldorf=Astoria Management LLC, John Does 1-10, Jane Does 1-10, Doe Corporations 1-10,

Doe Partnerships 1-10, Doe Non-Profit Entities 1-10, and Doe Governmental Entities 1-10,

alleging personal injuries resulting from an incident on November 23, 2017 at Grand Wailea

Resort Hotel & Spa, located at 3850 Wailea Alanui Drive, Wailea, Hawaii 96753. On March 25,

2020, Plaintiff filed a First Amended Complaint (“FAC”) removing BRE Iconic Owner LLC,

dba Grand Wailea Resort Hotel & Spa as a defendant. Attached hereto as Exhibit “A” is a true

and correct copy of the FAC.

               2.      Plaintiff, who is identified in the FAC as a resident of California, alleges

that “she tripped and fell on an uplifted portion of a flagstone walkway, thereby resulting [sic]

serious and permanent injuries[.]” FAC at ¶ 8.




                                                 2
B.     Diversity of Citizenship

                 3.    Based on information and belief, Plaintiff is domiciled in California, and a

citizen of the State of California within the meaning of 28 U.S.C. § 1332(a)(1). See FAC at ¶ 1

(“At all times relevant herein, Plaintiff MARCELLA CHRISTOFF was a resident of Lincoln,

California.”).

                 4.    Waldorf=Astoria is a foreign limited liability company and has only one

member, Hilton Domestic Operating Company Inc., a Delaware corporation with its principal

place of business in Virginia. Waldorf=Astoria is therefore deemed a citizen of Delaware and

Virginia for purposes of 28 U.S.C. § 1332(a)(1). See Michaels v. Longs Drug Stores Cal., LLC,

No. 14-00396-ACK-KSC, 2014 WL 5488434 (D. Haw. Oct. 28, 2014) (“LLCs are citizens ‘of

every state of which its owners/members are citizens.’” (quoting Johnson v. Columbia Props.

Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006))).

                 5.    All other defendants are fictitiously named: John Does 1-10, Jane Does 1-

10, Doe Corporations 1-10, Doe Partnerships 1-10, Doe Non-Profit Entities 1-10, and Doe

Governmental Entities 1-10. The citizenship of fictitiously named defendants shall be

disregarded in determining whether an action is removable under 28 U.S.C. § 1332(a). 28

U.S.C. § 1441(b)(1).

C.     The Amount in Controversy is Satisfied

                 6.    Based on the allegations in the Complaint, it is facially apparent that the

alleged amount in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs. This Court “may consider whether it is ‘facially apparent’ from the complaint that the

jurisdictional amount is in controversy” or “may consider facts in the removal petition.” Singer

v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). Specifically, the FAC




                                                 3
alleges, among other things, that Plaintiff “sustained severe and permanent injuries, suffered

serious mental and emotional distress, and incurred and will continue to incur medical and

rehabilitative expenses, among other categories of general and special damages as will be shown

at the time of trial.” FAC at ¶ 11.

                   7.    Accordingly, this Court has original jurisdiction of this action under 28

U.S.C. § 1332(a), and this action is one which may be removed to this Court by Waldorf=Astoria

pursuant to the provisions of 28 U.S.C. §§ 1441(a) and 1446, given that this action is between

citizens of different states and the amount in controversy exceeds $75,000, exclusive of interests

and costs.

D.      Process and Pleadings

                   8.    Plaintiff filed her FAC in the Circuit Court of the Second Circuit, State of

Hawaii, on March 25, 2020. Waldorf=Astoria’s agent was served with the FAC on March 26,

2020. Accordingly, this Notice of Removal is timely filed within 30 days of service of the FAC

on Waldorf=Astoria.

                   9.    This Notice is also timely filed within one year of the commencement of

the action. See 28 U.S.C. § 1446(c)(1).

                   10.   The United States District Court for the District of Hawaii “embrace[s] the

place where [the state court] action is pending[,]” and therefore is the proper District Court to

which this case should be removed pursuant to 28 U.S.C. § 1441(a).

                   11.   By removing this action, Waldorf=Astoria does not waive any defenses

available to it.

                   12.   By removing this action, Waldorf=Astoria does not admit any of the

allegations in Plaintiff’s FAC.




                                                   4
               13.    This short and plain statement of the grounds for removal is signed

pursuant to Rule 11 of the Federal Rules of Civil Procedure.

               WHEREFORE, Waldorf=Astoria prays that the above-entitled action be removed

from the Circuit Court of Second Circuit, State of Hawaii, to the United States District Court for

the District of Hawaii, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

               DATED: Honolulu, Hawaii, April 3, 2020.




                                       /s/ Thomas J. Hughes
                                       STACY Y. MA
                                       THOMAS J. HUGHES

                                       Attorneys for Defendant
                                       WALDORF=ASTORIA MANAGEMENT LLC




                                                5
